Citation Nr: 1813505	
Decision Date: 03/07/18    Archive Date: 03/14/18

DOCKET NO.  14-25 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to a disability rating in excess of 10 percent for a left knee strain. 

2. Entitlement to service connection for a low back condition.

3. Entitlement to service connection for a neck condition. 

4. Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

M. Showalter, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1967 to January 1971.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision of the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO). 

In January 2013, the Veteran was granted a 10 percent rating for a left knee strain.  As that did not constitute a grant of the full benefit sought on appeal, the claim for increase remains before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993).

The Board has jurisdiction over the Veteran's claim for TDIU under Rice, which found that where a claimant, or the record, raises the question of unemployability due to the disability for which an initial rating is sought, part of the claim for increased compensation is an implied claim for TDIU.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the record shows that the Veteran was unable to "engage in prolonged standing and walking," which affected his ability to work because of his left knee disability.  

In November 2016, a videoconference hearing was held with the Veteran as a witness.  A transcript of the hearing has been associated with the claims file.

The issues of increased rating for a left knee disability, TDIU, and service connection for a neck condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's low back condition began in service and has persisted since that time. 


CONCLUSION OF LAW

The criteria for service connection for a low back condition have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, the Board is granting in full the benefit sought on appeal for the issues adjudicated.  Assuming that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and does not need to be addressed.  

Service Connection

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303(a) (2016).  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In the present case, the Board finds that the Veteran has a diagnosed low back condition.  In a December 2012 VA examination, the Veteran was diagnosed with a chronic lumbar strain and lumbar degenerative disease.  The Veteran has reported that he seeks ongoing treatment for these disabilities at the VA.

The Board also finds that the Veteran suffered a back injury in service.  Service treatment records (STRs) dated September 1970 show the Veteran had pain in his lower back after doing "heavy work" and "jumping in and out of helicopter."  In October 1968, the Veteran was operating a construction crane when it overturned.  He reported in the November 2016 hearing that he began experiencing back pain after the crane accident. 

Turning to the question of whether there is a nexus, or link, between the current shown disability and service, the Board finds that the evidence demonstrates the Veteran's low back condition began in service and persisted since that time.  In a December 2012 VA examination, the examiner opined that the Veteran's current lumbar condition was at least as likely as not caused by the Veteran's significant injury noted in STRs.  In addition, the Veteran also reported in his November 2016 hearing that his back pain began in service and continued since that time.  

The evidence shows that the Veteran's low back condition began in service and persisted since that time.  Accordingly, service connection is warranted. 


ORDER

Service connection for a low back condition is granted. 


REMAND

The Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to his claim.  See 38 C.F.R. § 3.159.  

Regarding the Veteran's claim for an increased rating of his left knee condition, another examination is required.  The Veteran reported in his November 2016 hearing that the condition of his left knee had worsened over the previous years.  His last examination was conducted in December 2013.  As the Veteran has complained of worsening symptoms, a new examination is needed to properly evaluate the severity of his disability.  Green v. Derwinski, 1 Vet. App. 121 (1991); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  Additionally, the Board notes the previous examination was not compliant with Correia, which requires joint testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158, 170 (2016).  The future VA examination should comply with these requirements. 

The issue of TDIU is secondary to the Veteran's left knee and is inextricably intertwined with the issue of increased rating for his left knee strain.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).  Evaluation of TDIU is contingent upon the new VA examination.  Additionally, in order to adequately adjudicate the issue of TDIU, the AOJ should ensure that the Veteran's newly granted back disability is rated before adjudicating the issue of TDIU.

Regarding the Veteran's claim for service connection for a neck condition, the Veteran has not received an examination to address whether or not his neck condition is related to service.  The Veteran has reported persistent neck pain since his accident in service, but it is unclear from the record if the Veteran currently has a diagnosis and if that diagnosis is related to service.  Therefore, an examination is required to address these questions on appeal.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006) (finding that an examination is required where there is competent evidence of recurrent symptoms of a disability, an event in service, an indication of relation between the event in service and the disability, and insufficient competent medical evidence on file for the Secretary to make a decision on the claim).  

Additionally, the Veteran has stated that he has received ongoing treatment from the VA.  The AOJ should ensure that all VA treatment records are associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain for the claims file copies of the complete clinical records of all VA treatment the Veteran has received for his neck condition and his left knee condition (i.e., update the records of his VA treatment to the present time).  The AOJ should ensure that treatment notes from the Dallas VA chiropractor are obtained for the record.  

2. The AOJ should appropriately rate the Veteran's newly service-connected back disability.

2.   Thereafter, the AOJ should arrange for an appropriate examination to ascertain the nature and likely cause of the Veteran's neck condition.  The examiner should elicit from the Veteran a detailed history regarding the onset and progression of relevant symptoms.  Pathology, symptoms (frequency and severity), and any associated impairment of function should be described in detail.  Range of motion studies should include active and passive motion and weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  The examiner should note any further functional limitations due to pain, weakness, fatigue, incoordination, or any other such factors.  The Veteran's entire record, including this remand, must be reviewed by the examiner in conjunction with the examination, and all indicated tests and studies must be completed.  Based on this review of the record and the examination and interview of the Veteran, the examiner should provide opinions that respond to the following:  

a) Please identify by diagnosis each neck condition found or shown by the record.  The Board notes that VA treatment notes from the Veteran's chiropractor may contain a diagnosis. 

b) Please identify the likely cause for each diagnosed neck condition.  Specifically, is it at least as likely as not (a 50% or better probability) that such disability was incurred in, related to, or caused by the 1968 crane accident any or other incident during the Veteran's military service?  

c) If the examiner finds that it is less likely than not that the Veteran's neck condition is related to events in service or is unable to provide an opinion, the examiner is asked to answer whether it is at least as likely as not (a 50% or better probability) that the Veteran's low back condition aggravates his neck condition. 

d) The examiner should provide a COMPLETE RATIONALE in support of any opinions offered.  If the examiner is unable to provide any requested opinion, he or she must explain why such an opinion would be speculative. 

3. The AOJ should then arrange for an orthopedic examination of the Veteran to assess the current severity of his service-connected left knee disability.  The examiner must review the entire record in conjunction with the examination.  Pathology, symptoms (frequency and severity), and any associated impairment of function should be described in detail.  All indicated tests or studies should be completed.  Range of motion studies should include active and passive motion and weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  The examiner should note any further functional limitations due to pain, weakness, fatigue, incoordination, or any other such factors.  If the Veteran is not experiencing a flare up at the time of the examination, the examiner should ask the Veteran to describe the frequency, severity, duration, and type of symptoms experienced during flare ups and the examiner should provide an opinion based on that information.

The examiner is also asked to report the occupational impact the Veteran's left knee condition and back disability have on his ability to work.  Additionally, the examiner should state whether the Veteran's service-connected conditions prevent the Veteran from obtaining or maintaining substantially gainful employment. 

4. As stated, a detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).

After undertaking the above actions and any other necessary development, the AOJ should then review the record and readjudicate the claims.  If the claims remain denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the record to the Board. 


The Veteran has the right to submit additional evidence and argument on the remanded matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  As a remand, this matter must be handled expeditiously.  38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


